28 So.3d 69 (2009)
SHELLY L. HALL, M.D., P.A., a Florida corporation, d/b/a Island Pediatrics, Petitioner,
v.
Bonnie K. WHITE, M.D., and Bonnie K. White, M.D., P.A., Respondent.
No. 1D09-4848.
District Court of Appeal of Florida, First District.
November 30, 2009.
Rehearing Denied February 17, 2010.
Roger D. Hall, Green Cove Springs; Mark A. Addington, Jacksonville, for Petitioner.
Suzanne Worrall Green, John F. Rodenborn, and Alan D. Henderson, Ponte Vedra Beach, for Respondent.
PER CURIAM.
Because competent substantial evidence supports the trial court's finding that the motion to disqualify was not timely filed, *70 the petition for writ of prohibition is denied on the merits. See Amato v. Winn Dixie Stores/Sedgwick James, 810 So.2d 979, 981 (Fla. 1st DCA 2002).
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.